Case 2:15-cv-02602-KM-MAH Document 192 Filed 05/18/20 Page 1 of 5 PageID: 2644



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


     JAMES FARAH,
                                                     Civ. No. 15-cv-2602 (KM)
                              Plaintiff,

     v.
                                                      OPINION and ORDER
     LASALLE BANK NATIONAL
     ASSOCIATION, et al.,

                              Defendants.


 KEVIN MCNULTY, U.S.D.J.:
 Introduction
          James Farah brings this action against Defendants JPMorgan Chase
 Bank, N.A. (“Chase”), and LaSalle Bank National Association, as Trustee for the
 WAMU Mortgage Pass-Through Certificates Series 2006-AR7 Trust (“LaSalle”), 1
 and Mortgage Electronic Registration System (“MERS”), arising from their
 allegedly fraudulent conduct in connection with his mortgage loan. Now before
 the Court is his appeal (DE 182) from an order of Magistrate Judge Michael A.
 Hammer denying his motion for entry of default against defendant LaSalle
 Bank National Association, as Trustee for the WAMU Mortgage Pass-Through
 Certificates Series 2006-AR7 Trust (“LaSalle as Trustee”).
                 If a party objects to a magistrate judge’s order regarding a
          nondispositive matter, the district court “must consider timely
          objections and modify or set aside any part of the order that is
          clearly erroneous or is contrary to law.” Id.; 28 U.S.C. §
          636(b)(1)(A). This standard requires the District Court to review
          findings of fact for clear error and to review matters of



 1     Also pending is an appeal (DE 182) from an order of the Magistrate Judge
 which denied entry of default against La Salle. In a separate Opinion and Order, filed
 simultaneously with this one, I have denied that appeal and affirmed Magistrate Judge
 Hammer’s order.
Case 2:15-cv-02602-KM-MAH Document 192 Filed 05/18/20 Page 2 of 5 PageID: 2645



       law de novo. Haines v. Liggett Grp. Inc., 975 F.2d 81, 91 (3d Cir.
       1992).

 Equal Employment Opportunity Comm'n v. City of Long Branch, 866 F.3d 93, 99
 (3d Cir. 2017). See also Fed. R. Civ. P. 72(a); L. Civ. R. 72.1(c)(1)(A). This Court
 has frequently spoken of the discretion granted to the Magistrate Judge in non-
 dispositive matters. Where the appeal seeks review of a matter within the core
 competence of the Magistrate Judge, such as a discovery dispute, the court will
 defer to the Magistrate Judge’s discretion. See Cooper Hospital/Univ. Med. Ctr. v.
 Sullivan, 183 F.R.D. 119, 127 (D.N.J. 1998); Deluccia v. City of Paterson, No. 09-
 703, 2012 WL 909548, at *1 (D.N.J. March 15, 2012). “This deferential standard
 is especially appropriate where the Magistrate Judge has managed this case from
 the outset and developed a thorough knowledge of the proceedings.” Lithuanian
 Commerce Corp., Ltd. v. Sara Lee Hosiery, 177 F.R.D. 205, 214 (D.N.J. 1997)
 (internal quotations omitted); see Deluccia, 2012 WL 909548, at *1 (same). 2
       A report and recommendation on a dispositive issue, though, requires
 plenary review:
       The product of a magistrate judge, following a referral of a
       dispositive matter, is often called a “report and recommendation.”
       Parties “may serve and file specific written objections to the
       proposed findings and recommendations” within 14 days of being
       served with a copy of the magistrate judge’s report and
       recommendation. Fed. R. Civ. P. 72(b)(2). If a party objects timely
       to a magistrate judge’s report and recommendation, the district
       court must “make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which
       objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P.
       72(b)(3).


 2      The standard of review of nondispositive matters has sometimes been referred
 to as abuse of discretion. As a practical matter, it makes little difference, because
 abuse-of-discretion review incorporates plenary review of legal questions and clear-
 error review of factual questions. See Koon v. United States, 518 U.S. 81, 100 (1996) (a
 court “by definition abuses its discretion when it makes an error of law”); Doeblers'
 Pennsylvania Hybrids, Inc. v. Doebler, 442 F.3d 812, 819 (3d Cir. 2006) (abuse of
 discretion may encompass “a clearly erroneous finding of fact, an errant conclusion of
 law, or an improper application of law to fact”).
Case 2:15-cv-02602-KM-MAH Document 192 Filed 05/18/20 Page 3 of 5 PageID: 2646



 Equal Employment Opportunity Comm'n v. City of Long Branch, 866 F.3d 93,
 99–100 (3d Cir. 2017).
 Discussion
       (a) Entering a Default. When a party against whom a judgment for
       affirmative relief is sought has failed to plead or otherwise defend,
       and that failure is shown by affidavit or otherwise, the clerk must
       enter the party's default.

 Fed. R. Civ. P. 55(a)
       It may seem anomalous that the plaintiff seeks entry of default against a
 defendant which has appeared in this action through counsel; filed and
 opposed dispositive motions; engaged in discovery; and so on. The plaintiff,
 however, seems to be claiming that LaSalle, in its individual capacity, as
 opposed to LaSalle as trustee, has “fail[ed] to participate in the current case.”
 The foundation of Farah’s position on appeal is as follows:
       As Plaintiff in this action I commenced this case against LaSalle
       Bank NA by arranging for service of its successor and parent
       corporation, Bank of America, N.A. and in so doing, LaSalle Bank
       NA was named individually, and sued in its full status as a
       corporation and as trustee, and LaSalle Bank NA was identified as
       the lead named defendant in the case.

 (Declaration of James Farah in support of appeal, DE 182) That is simply
 untrue; La Salle was not “named individually” in the complaint. Moreover,
 whether service on Bank of America would constitute valid service on LaSalle
 Bank individually is irrelevant; the point is that the party named as a
 defendant is LaSalle Bank as trustee.
       As the Magistrate Judge recognized, the plaintiff named as defendant,
 and litigated against, “LaSalle Bank National Association, as Trustee for the
 WAMU Mortgage Pass-Through Certificates Series 2006-AR7 Trust.” (See
 Complaint, DE 1); Amended Complaint (“AC”), DE 39). The body of the
 amended complaint confirms the caption:
       8. LA SALLE is being named in this action as the legal trustee and
       is the real party to this action. See Navarro Sav. Ass’n v. Lee, 446
Case 2:15-cv-02602-KM-MAH Document 192 Filed 05/18/20 Page 4 of 5 PageID: 2647



       U.S. 458, 464 (1980) which states in relevant part, “[A] trustee is a
       real party to the controversy for purposes of diversity.”

 (AC ¶ 8)
       The defendant has explained further, in terms that are borne out by the
 record:
       Plaintiff sued three defendants: (1) Chase, (2) MERS, and (3)
       “LaSalle Bank National Association, as Trustee for WaMu Mortgage
       Pass-Through Certificates Series 2006-AR7 Trust” (the “Trust”). On
       or about May 15, 2015, Chase and MERS’ prior counsel filed a
       Notice of Appearance on their behalf. (See D.I. 3). On or about
       August 14, 2015, prior counsel also entered its appearance on
       behalf of the Trust. (See D.I. 11). On the same date, prior counsel
       filed a Corporate Disclosure Statement on behalf of the Trust, in
       which counsel stated that “LaSalle Bank, through merger and
       succession, is now known as U.S. Bank National Association (‘U.S.
       Bank’). U.S. Bank is the successor in interest to Bank of America,
       National Association. Bank of America is the successor in interest
       to LaSalle Bank National Association.” (D.I. 12). Then, on January
       24, 2018 Defendants filed a Notice of Substitution of Counsel, in
       which current counsel was substituted in on behalf of Defendants
       JPMorgan Chase Bank, N.A., on its own behalf (“Chase”), and in its
       capacity as servicer for U.S. Bank National Association, as Trustee,
       successor in interest to Bank of America National Association, as
       Trustee, as successor by merger to LaSalle Bank National
       Association, as Trustee for WaMu Mortgage Pass-Through
       Certificates Series 2006-AR7 Trust, and Mortgage Electronic
       Registration System. (See D.I. 104).

 (Reply Brief to Opposition to Motion at 4, DE 174)
       Mr. Farah has hit on a novel method of supporting his argument. In his
 motion for default, he has simply removed from the case caption the words “as
 Trustee for the WAMU Mortgage Pass-Through Certificates Series 2006-AR7
 Trust.” A litigant cannot unilaterally alter the caption or the party being sued.
 LaSalle in its individual capacity was never sued in this action. And indeed, it
 is seemingly only as trustee that LaSalle is even alleged to have done anything
 that allegedly harmed the plaintiff.
Case 2:15-cv-02602-KM-MAH Document 192 Filed 05/18/20 Page 5 of 5 PageID: 2648



       The remainder of the brief on appeal is a collection of discovery
 grievances, complaints that Farah was not “informed” about the reasons for
 changes of counsel, that it was unclear what counsel represented La Salle, and
 so on. Farah suggests chicanery in that counsel disguised the fact that he did
 not represent “La Salle Bank,” i.e., the Bank in its individual capacity, which,
 as noted above, is not a party. The relevance of all this to his contention that
 this defendant failed to appear, and that he is therefore entitled to entry of
 default, is unclear. Confusion, if any, as to which counsel spoke for which
 party may require clarification, but is not the basis for entry of default against
 a party not named in the complaint.
       By Order dated October 17, 2019 (DE 178), Magistrate Judge Hammer
 found that “La Salle Bank was never named as a Defendant in this matter in its
 individual capacity, but rather, was sued in its capacity as former trustee of
 the Trust.” He added that “any attempt this late to amend the action or caption
 of this action is beyond the pale, as the deadline for doing so, in a case where
 summary judgment motions are pending, has long since passed.” (Id. at 2)
 Under an abuse of discretion standard, or even on de novo review, I can
 perceive no error of fact or law. 3
                                        ORDER
       Accordingly, for the reasons expressed above,
       IT IS this 18th day of May, 2020
       ORDERED that the plaintiff’s appeal (DE 182) is DENIED, and the order
 of Magistrate Judge Hammer (DE 178) is AFFIRMED.


                                               /s/ Kevin McNulty
                                               _____________________________
                                               KEVIN MCNULTY
                                               United States District Judge


 3      Farah also filed a request that Judge Hammer further explain the basis of his
 ruling. (DE 180.) In a second order, Judge Hammer denied that request. (DE 181.)
 Having upheld Judge Hammer’s reasoning and his ruling, I can find no error in his
 failure to expand upon them.
